It is a source of pride for
Africans and our friends alike to see you, Sir, presiding
over the demanding business of the fifty-ninth session
of the General Assembly. You bring to your high office
the immense wisdom and experience you have gained
over the years as a dedicated public servant and
Cabinet minister of the Gabonese Republic. You hold
in your capable hands the mandate given to you by the
Charter of the United Nations to give new impetus to
the promotion of peace, human security and sustainable
development throughout the world. I congratulate you
warmly and pledge Namibiaís full support to you
personally and to your Bureau.
You will recall, Mr. President, the renewed spirit
and firm resolve for change demonstrated by African
leaders in July 2002 in Durban, South Africa. There,
we stressed a new beginning for Africa in transforming
the Organization of African Unity (OAU) and
launching the African Union and its development arm,
the New Partnership for Africa's Development
(NEPAD). We also reiterated our commitment to
embrace the African diaspora in consolidating and
transforming our continent.
I am, therefore, delighted to note that the
outgoing President of the General Assembly, His
Excellency Mr. Julian Hunte, hails from the sister
country of Saint Lucia in the Caribbean. I pay tribute
to him for his excellent and successful service to the
United Nations. During his tenure of office, he showed
leadership and dedication to world peace, security and
sustainable development.
We are gathered once again at United Nations
Headquarters to reaffirm the precious ideals, principles
and purposes of the Organization, and to transform
them into action towards ending armed conflict, saving
our children and investing resources to eradicate
hunger, disease and poverty in the world.
Our illustrious and hardworking Secretary-
General, my dear brother Kofi Annan, has left no stone
unturned in his tireless efforts to exert his authority in
conflict situations. His insistence on the centrality and
legitimate responsibility of the Organization to be on
the side of the poor, the weak and the needy in the
world should be commended. In his annual report on
the work of the Organization (A/59/1), the Secretary-
General once again reminds Member States of the
terrible state of the world, and offers real alternatives
for world peace and security, social development
financing and the mitigation of the effects of the
HIV/AIDS pandemic and other infectious diseases. I
commend the Secretary-General for his worthy
interventions and effective leadership.
During the 1999-2000 period, Namibia had the
rare honour and privilege of serving the Organization
in two capacities. My country served both as a non-
permanent member of the Security Council and,
simultaneously, as President of the fifty-fourth session
of the General Assembly, whose task, among others,
was to prepare for the Millennium Summit and the
adoption of the historic Millennium Declaration. I was
thus called upon to co-chair that Summit together with
my Finnish counterpart, Her Excellency Ms. Tarja
Halonen.
At that memorable Summit, the largest ever
gathering of world leaders unanimously endorsed the
far-reaching Millennium Development Goals and
targets. Today we all remain bound by that historic and
unique undertaking. Member States collectively
pledged, among other things, to eradicate extreme
poverty and hunger; achieve universal primary
education; promote gender equality and empower
women; reduce child mortality and improve maternal
health; combat HIV/AIDS, malaria, tuberculosis and
other diseases; ensure environmental sustainability;
and develop a global partnership for sustainable
development.
By endorsing those Development Goals and
targets, our Governments have made a serious and
irrevocable commitment, through reliable public policy
interventions, to care for the millions of our children
all over the world who are asking for nothing more
than love, protection and a peaceful childhood.
In this undertaking, we cannot ignore the ever-
widening income gap between the rich and the poor,
between the industrialized North and the developing
South. This situation represents a dangerous time
bomb, which the world can ill afford to let take its own
course. Our planet Earth is too small to perpetuate the
unacceptable juxtaposition of abject poverty and
abundant prosperity. We will deal with this situation
effectively only when we promote mutually beneficial
commercial trade between the North and the South
within the framework of North-South and South-South
cooperation.
I would like to emphasize that the Millennium
Development Goals and targets by themselves are only
7

declarations of intent. Our Governments must translate
them into sustainable policies, buttressed by adequate
financial and technological resources, to make a real
difference in the lives of our peoples.
For its part, Namibia, in cooperation with the
relevant United Nations agencies, has adopted a
countrywide programme to implement the Millennium
Development Goals and targets. In addition to
deploying our own resolve and capabilities, we call
upon other development partners to assist us in our
national efforts towards nation-building, reconciliation
and transformation.
At the initiative of President Luiz Inacio Lula da
Silva of the Federative Republic of Brazil, world
leaders converged at United Nations Headquarters on
20 September 2004 to exchange views and find
workable solutions aimed at bringing an end to hunger
and poverty in the world. We commend him for that
important initiative, in which we participated. At the
end of the meeting, a declaration was adopted, which
Namibia fully supports. We call upon Member States
and other stakeholders to implement it with due
urgency.
The world has enormous resources with which to
fight and defeat poverty, hunger and
underdevelopment. In this process of dialogue, we
must insist on a realistic balance between the total
world spending on war and weapons technology on the
one hand and the implementation of the Millennium
Development Goals and targets on the other. What is
required is political will and compassion on the part of
world leaders. The debate on weapons of mass
destruction must not divide United Nations Member
States, but should lead nations to find and enhance
peaceful coexistence and cooperation. Developed
countries should consider their support to the countries
of the South as an act of enlightened contribution to
regional and global stability, and as a purposeful
incentive to encourage increased mutually beneficial
commercial trade and investment among all nations.
I wish to underline the significance of my
presence at the current session of the General
Assembly. Attached to my attendance are a long
history, a personal journey and an unbroken link
between Namibia and the United Nations over many
years. I entered this building for the first time in 1960,
as a petitioner before the Fourth Committee of the
General Assembly.
That was my first humble but determined
emergence on the diplomatic scene. I have spent many
years since then, attending various United Nations
debates and conferences that dealt with the
decolonization of Namibia and negotiations on self-
determination and independence. During those many
years, I addressed some of the Security Council
meetings held in respect of the question of Namibia,
starting in 1971, as the first freedom fighter accorded
such an opportunity.
I got to meet and know many distinguished
statesmen, diplomats, fellow petitioners and eminent
international civil servants in New York, Geneva, Paris
and other important conference venues. My Namibian
colleagues and I will always treasure the advice,
support and solidarity we received from the United
Nations family, and from friends the world over. Many
friendly nations of the world stood firm and rendered
moral, material and diplomatic support to the noble
cause of our freedom and independence.
Many world-renowned revolutionaries,
particularly on the African continent, rendered selfless
sacrifices, not only towards the independence of our
motherland, but also to free the African continent from
colonial exploitation and apartheid.
I therefore would like to salute and pay homage
to the visionary leaders of the African continent who
shaped the vision of African unity and the continentís
emancipation from the yoke of colonialism, foreign
occupation and apartheid. Among them, I pay special
tribute to Kwame Nkrumah, the first President of
Ghana; Ahmed Ben Bella, the first Prime Minister of
Algeria; Gamal Abdel Nasser of Egypt; Julius
Kambarage Nyerere of Tanzania; Kenneth Kaunda of
Zambia; General Murtala Mohammed of Nigeria;
Antonio Agostinho Neto of Angola; and other African
leaders and pan-Africanists.
Namibiaís protracted liberation struggle was
bloody and bitter. It caused the untold suffering and
sacrifices of our people inside the country and those of
us who were forced to spend many decades in exile.
After many years of struggle, the international
community finally recognized and endorsed the
legitimacy of our cause for freedom, equality and
justice, led by our national liberation movement, the
South-West Africa People's Organization (SWAPO) of
Namibia.
8

Namibia became principally the legal
responsibility of the United Nations, and in that way a
unique partnership was forged for a common cause
between the world Organization and the struggling
Namibian people, which endured for 30 daunting and
eventful years.
On 21 March 1990, His Excellency Javier Perez
de Cuellar, then Secretary-General of the United
Nations, swore me in as President of the Republic of
Namibia. Later in September of the same year, I
returned to the United Nations to address the General
Assembly and, on behalf of my people, to thank the
United Nations for the special partnership and the
principled support in various forms that eventually
gave birth to the 160th State Member of our
Organization.
I paid tribute to those United Nations civil
servants and members of the United Nations Transition
Assistance Group (UNTAG) who served diligently to
ensure the full implementation of Security Council
resolution 435 (1978). I also paid homage to those who
died in the course of their duty in Namibia.
I wish to recall with appreciation that my initial
access to the United Nations was made possible by
non-governmental organizations, church groups, a
handful of United Nations staff members and
concerned diplomats from friendly countries. I
sincerely thank them all. The Namibian people salute
them and will forever honour the memories we shared.
Among those many organizations, I wish to
particularly single out and pay deserved tribute to the
Africa-America Institute for its exceptional dedication
to provide and expand educational opportunities to
Africans across our continent, including Namibians,
both before and after our independence. I join other
African leaders in welcoming the Africa-America
Instituteís fiftieth anniversary education partnership
campaign, which I wholeheartedly recommend for
global support.
By my own decision and in compliance with our
Constitution, I will be serving as President of the
Republic only until 20 March 2005. I will then bid
farewell to my State duties and public functions. I am
looking forward to a less hectic life, but I will remain a
fully engaged private citizen. I intend to undertake
certain causes that are dear to my heart and be ready to
assist national, regional and international efforts,
especially in the areas of poverty eradication, people
with disabilities, food production and infrastructure
development.
At the beginning of my statement, I referred to
the launch of the African Union, NEPAD and Africaís
resolve to pursue a new beginning. I now want to add
another crucial dimension, that of gender equality and
the empowerment of women in decision-making and
their election to national, regional and international
institutions.
Our subregional organization, the Southern
African Development Community, spearheaded this
new thinking, and we are happy that the African Union
has also started implementing this progressive and
forward-looking agenda.
The recent inauguration of the Pan-African
Parliament, which is hosted by South Africa, is a
litmus test for Africaís renewal. We must not delay or
fail in our joint venture to achieve the total integration
of our continent.
The recognition and the full participation of
women in decision-making are fundamental to Africaís
transformation and industrialization. With that in mind,
we proudly acknowledge the election of Mrs. Gertrude
Mongella of Tanzania, who became the first President
of the Pan-African Parliament. There is no shortage of
competent and experienced African women to lead the
way forward. The African Union Commission includes
female commissioners from various African countries.
Africa must place at the top of its agenda the
involvement and support of women as leaders and role
models.
Since the days of the Organization of African
Unity, the United Nations and Africa have been true
partners. In the process, they have offered one another
mutual support and ever increasing cooperation in the
vital fields of conflict resolution, peace-building,
humanitarian relief and social development. Now that
the African Union has established its Peace and
Security Council, in addition to NEPAD, we envisage a
wider scope for cooperation and resource mobilization
to plan for the prevention of armed conflicts and
human suffering in Africa.
With the attainment of sustained peace and
stability, Africaís economic growth and poverty
eradication will become a reality and the hopes and
aspirations of our people will be realized. To that end,
9

we need continued and strong partnership with the
United Nations.
From this podium and in various other forums,
we have reaffirmed our belief in a peaceful,
democratic, transparent and just international system.
We have advocated a system that would bring the poor
and the rich of the world together to save the lives of
millions and pursue sustainable development and
human security.
To achieve that noble objective, the United
Nations, in particular the Security Council, cannot
continue operating on the basis of undemocratic
structures of decision-making. The Council should be
reformed without delay; political will is what is
lacking. We can do better. Now is the time. Africa
needs its place as a key player in this world body. We
demand our share of responsibility.
The current war in Iraq has divided the world,
causing enormous human suffering and undermining
international peace and security. There is widespread
distrust among nations, and the danger of nuclear
proliferation makes the situation even more alarming.
Millions of people in Africa, especially in the
Great Lakes region and the Sudan, continue to
experience untold suffering due to conflict and war.
Namibia is deeply concerned about the killings and the
human rights violations against innocent women,
children and the elderly in the Darfur region of the
Sudan. We call on all parties concerned, in particular
the Government of the Sudan, to implement without
delay all the agreements and commitments they have
made.
Against that background, my Government fully
supports Security Council resolution 1564 (2004) of
18 September 2004. While we support the efforts of the
African Union to find a peaceful solution to that highly
volatile situation, we feel strongly that the Security
Council should assume full responsibility in
accordance with the Charter. This problem can be
resolved only through a Security Council resolution
establishing a peacekeeping mission for Sudan, in
particular to deal with human suffering in Darfur. In
that context, as a product of the United Nations
ourselves, and in the light of our commitment to the
maintenance of international peace and security,
Namibia is prepared to contribute a battalion to such a
United Nations mission.
The United Nations Settlement Plan for Western
Sahara must be implemented immediately. Likewise,
the inalienable rights of the Palestinian people must be
realized. We, the international community, owe it to
them.
Namibia reiterates its call for the immediate and
unconditional lifting of the United States embargo
against Cuba in order to allow the people of the two
countries to coexist peacefully.
The global security situation is being further
threatened by the emergence of mercenaries, who
undermine legitimate Governments. The African
continent has not been spared by this ugly
phenomenon, which should be condemned by the
international community.
The United Nations is the ideal place for finding
solutions through multilateral negotiations and
compromise. The Secretary-General needs the
unwavering support of all Member States in order to
play an effective role in the Middle East and Africa
and in conflict situations around the world. Whether
fighting poverty, HIV/AIDS or terrorism, the
international community must act as one. We must stop
human suffering and promote security and prosperity
for all.
Namibia stands for peace, unity, stability and
mutually beneficial economic partnership. Our
Constitution is the primary guide we rely on in those
pursuits.
My Government is implementing Vision 2030
and the successive national development plans in
stages, with a view to further enhancing economic
growth and improving the living conditions of our
people, including by transforming our villages into
viable socio-economic participants. Poverty, education,
health care, unemployment, HIV/AIDS, skills
development, the empowerment of women, the
protection of children and assistance to people with
disabilities are among the urgent national priorities
covered in those people-centred government
interventions.
We carry them out in partnership with business,
labour and those representing civil society. Happily, the
competent United Nations agencies and international
experts based in Namibia are working closely with my
Government to bring prosperity and transformation to
Namibia and the subregion. When we succeed, Africa
10

will benefit and the world, too, will acknowledge the
shared rewards of development partnerships.
I conclude my statement in the confidence that,
through the United Nations, humanity will triumph
over the challenges that confront us today so that the
future generations will live in peace, free from the
scourges of war, poverty, hunger and disease. I believe
strongly that our common goals and objectives are
achievable because a people united, striving to achieve
a common good for all members of society, will always
emerge victorious. Long live the United Nations!